Case 5:16-cr-00007-LGW-BWC Document 63 Filed 11/16/20 Page 1 of 5


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By CAsbell at 10:33 am, Nov 16, 2020
Case 5:16-cr-00007-LGW-BWC Document 63 Filed 11/16/20 Page 2 of 5
Case 5:16-cr-00007-LGW-BWC Document 63 Filed 11/16/20 Page 3 of 5
Case 5:16-cr-00007-LGW-BWC Document 63 Filed 11/16/20 Page 4 of 5
Case 5:16-cr-00007-LGW-BWC Document 63 Filed 11/16/20 Page 5 of 5
